     Case 1:19-cr-02032-SMJ     ECF No. 204   filed 09/21/20   PageID.1553 Page 1 of 28




 1 William D. Hyslop

 2 United States Attorney
     Eastern District of Washington
 3 Thomas J. Hanlon

 4 Assistant United States Attorney
     Richard Burson
 5 Assistant United States Attorney

 6 402 E. Yakima Avenue, Suite 210
     Yakima, Washington 98901
 7 (509) 454-4425

 8

 9                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
10

11
     UNITED STATES OF AMERICA,
12                                               1:19-CR-02032-SMJ-2
                        Plaintiff,
13         vs.                                   United States Response to
14                                               Defendant’s Motion to Suppress
     DONOVAN CLOUD,                              Identification
15

16                      Defendant.
17
           Plaintiff, United States of America, by and through William D. Hyslop, United
18

19 States Attorney for the Eastern District of Washington, Thomas J. Hanlon, Assistant

20
     United States Attorney for the Eastern District of Washington, and Richard Burson,
21
     Assistant United States Attorney for the Eastern District of Washington, hereby
22

23 submits its response to the Defendant’s Motion to Suppress the positive identification

24
     of the Defendant by one of the Defendant’s victims (ECF 194).
25

26

27

28 Response to Motion to Suppress
     Identification                               1
     Case 1:19-cr-02032-SMJ     ECF No. 204     filed 09/21/20   PageID.1554 Page 2 of 28




 1

 2                                     I.     Introduction
 3
           Our legal system is built on the premise that it is the province of the jury to
 4
     weigh the credibility of witnesses. Kansas v. Ventris, 556 U.S. 586, 594 (2009). That
 5

 6 province of the jury includes weighing the reliability of eyewitness identification

 7
     against any admissible mitigating evidence the Defendant produces at trial, and
 8
     against the backdrop of the other trial safeguards afforded the Defendant (e.g. jury
 9

10 instructions and the right to cross examine). The Defendant is asking this Court to take

11
     the extraordinary step of stripping the jury of that function. However, before even
12

13
     engaging in pretrial review of the reliability of eyewitness identification, the Court

14 must determine whether the Defendant has met his burden under Perry to show that

15
     police engaged in misconduct that was both unnecessary and unduly suggestive. Only
16

17 then does the Court engage in pretrial reliability analysis.

18         The Defendant has not cleared the first bar. There was no misconduct, and
19
     certainly no action on the part of law enforcement that was both unnecessary and
20

21 suggestive. Agent Ribail conducted initial photo line-ups in accordance with FBI

22 guidance issued on the very same day he conducted the line-ups. And the Defendant

23
     has not alleged any actions by Agent Ribail that were suggestive in any way.
24

25         Here, in an attempt to show improper conduct and/or unduly suggestive

26 circumstances, the Defendant devotes substantial weight to his unsubstantiated theory

27

28 Response to Motion to Suppress
     Identification                                 2
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20    PageID.1555 Page 3 of 28




     of the victim “engaging in his own independent investigation,” “doing his own
 1

 2 investigation,” and that the victim “launched his own investigation.” As discussed

 3
     below, this “independent investigation” consisted of the victim looking at a Facebook
 4
     post after he already positively identified the Defendant as the man who held a pistol
 5

 6 to his son’s head.

 7
           Even if there had been misconduct, the question of whether J.V.’s identification
 8
     of the Defendant would still be one for the jury to weigh. Under Manson and its
 9

10 predecessor cases, the Court must determine whether the totality of the circumstances

11
     indicate a “very substantial likelihood of irreparable misidentification.” Here, J.V.
12

13
     reviewed the Defendant’s photograph and was visibly shaken. J.V. identified the

14 person depicted in the photograph as the person who held a gun to his son’s head.

15
            The Defendant has the right to cross examine J.V. The Defendant has the right
16

17 to seek to call expert witnesses to rebut J.V.’s identification. The Defendant has the

18 right to advocate for jury instructions governing eyewitness identification. The

19
     Defendant does not have the right to conceal his victim’s identification of the
20

21 Defendant from the jury when police engaged in no misconduct and circumstances do

22 not indicate a likelihood of irreparable misidentification.

23

24

25

26

27

28 Response to Motion to Suppress
     Identification                                3
     Case 1:19-cr-02032-SMJ      ECF No. 204    filed 09/21/20   PageID.1556 Page 4 of 28




                                        II.    Background
 1

 2                 A.     Victims Escape From Medicine Valley Road
 3
             On June 8, 2019, just after 4:00 p.m., a female called 911 and reported that she
 4
     was in a truck headed west on Evans Road in White Swan. She told dispatch she was
 5

 6 fleeing from her friend’s house, where unknown assailants had opened fire on the

 7
     vehicle she and her friends were in. Her friend, L.L., was driving the truck from the
 8
     passenger side of the vehicle, because her other friend, Dennis Overacker, was dead in
 9

10 the driver’s seat, having been shot in the head. The female and L.L. had both been

11
     shot.
12

13
             The female directed law enforcement to the residence in White Swan where she

14 and her friends had been shot – 5151 Medicine Valley Road, the home of John Cagle,

15
     a man affectionately known as “Dobbie Jack.” Law enforcement subsequently
16

17 traveled to 5151 Medicine Valley Road and discovered four deceased individuals.

18           B.    Report of Carjacking
19
             At approximately 4:45 p.m., N.V. called 911 and reported that two men had
20

21 walked into her yard on Evans Road approximately seven miles from the Medicine

22 Valley murder scene, put a gun to her young son’s head, and stole her husband’s

23
     truck. Responding officers spoke with N.V., her husband, J.V. and their two children,
24

25 S.V. and M.V. The family relayed the following: S.V. was walking in the backyard

26 when a “native male” walked up to him, grabbed him by his shirt and put a gun next

27

28 Response to Motion to Suppress
     Identification                                 4
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1557 Page 5 of 28




     to his head. The assailant walked S.V. to the house and told a second “native male” to
 1

 2 “get the keys, Vance.” N.V., seeing her son being held with a gun to his head,

 3
     frantically ran to J.V., who was inside the house, and told J.V. that there were two
 4
     men in the yard, one of whom had a gun to S.V.’s head. J.V. went to the garage area
 5

 6 and saw one “native” man with a shotgun. Just outside of the garage, he saw a second

 7
     native man holding a pistol to S.V.’s head. Both men yelled at S.V. to give them the
 8
     keys to the vehicles that were parked there. J.V. quickly went to the house’s mudroom
 9

10 and retrieved the first set of keys he saw – the keys to his wife’s van. The man with

11
     the pistol wanted the keys to the truck instead. J.V. attempted to comply while the
12

13
     man holding the pistol at S.V.’s head yelled at J.V., accusing him of stalling. J.V.

14 went into the house to retrieve the keys for J.V.’s truck. The man with the shotgun

15
     followed, and kept apologizing for what the two men were doing, while continuing to
16

17 point the shotgun at J.V. J.V. retrieved and handed over the truck keys. The man with

18 the pistol ordered S.V. to get in the truck. J.V. pleaded with the two men not to take

19
     his son. The men refused. J.V. asked the men to let S.V. ride in the back of the truck.
20

21 The assailants acquiesced to that request, and S.V. got into the bed of the truck. As the

22 two armed men sped away in the truck, J.V. yelled for S.V. to jump. S.V. jumped out

23
     of the bed of the truck as the vehicle kept going, escaping the two kidnappers. The
24

25 family ran into the house and called 911.

26

27

28 Response to Motion to Suppress
     Identification                                5
     Case 1:19-cr-02032-SMJ    ECF No. 204    filed 09/21/20   PageID.1558 Page 6 of 28




           As police were talking to J.V., another responding officer saw two people in the
 1

 2 field directly behind J.V.’s house. Two officers went to the field and apprehended the

 3
     two people: M.S. and N.J. Both were taken into custody. A short time later, after
 4
     being provided Miranda rights, M.J. told officers the following about Medicine
 5

 6 Valley: He and N.J. had been with Donovan and James Cloud at Cagle’s. The Clouds

 7
     were in Cagle’s residence while M.J. and N.J. waited in the truck they had arrived in
 8
     with the Clouds. That’s when M.J. heard gunshots. M.J. explained that the four of
 9

10 them then fled Cagles’s in a truck after ransacking Cagle’s residence. The truck they

11
     fled in (later determined to be Eneas’) broke down (and was later found) near J.V.’s
12

13
     house. M.J. and N.J. separated from the Clouds at that point and ran off through the

14 field where they were apprehended. They did not know where the Clouds went.

15
           J.V. was asked to provide a written statement as to what had happened. J.V.
16

17 provided his statement to law enforcement.

18         Detectives began combing the area and questioning residents as to the
19
     whereabouts of the Clouds. As night fell and the next day dawned, the suspected
20

21 perpetrators of five murders, two attempted murders, one carjacking and one

22 kidnapping were still at large amongst the community and believed to be armed and

23
     dangerous.
24

25

26

27

28 Response to Motion to Suppress
     Identification                               6
     Case 1:19-cr-02032-SMJ     ECF No. 204   filed 09/21/20   PageID.1559 Page 7 of 28




                  C. Donovan Cloud Arrested
 1

 2         Donovan Cloud was apprehended on June 9, 2019 at approximately 2:00 p.m.
 3
     in Oregon, the day after the murders. When he was arrested, he was accompanied by
 4
     two women. One of those women had an outstanding warrant out of Washington
 5

 6 unrelated to the Medicine Valley investigation. She was arrested on the outstanding

 7
     warrant. News of the arrest was communicated through various agencies.
 8
                  D. The FBI conducts a photo line-up; J.V. identifies the Defendant.
 9

10         The Federal Bureau of Investigation began assisting in the investigation the
11
     same day of the murders, kidnapping and carjacking. Special Agent Ronald T. Ribail
12

13
     (“Agent Ribail”) took the lead. Agent Ribail is a 17 year veteran of the FBI. He has

14 received FBI training on conducting photo lineups, personally conducted

15
     approximately 20 lineups in the course of his career, observed an additional 20, and
16

17 has trained new agents on how to conduct line-ups. As such, while state resources

18 processed the crime scene, Agent Ribail dispatched with Yakima County Sherriff’s

19
     Office (“YCSO”) Detective Cypher to interview J.V. and his family and conduct a
20

21 photo lineup.

22         Agent Ribail and Detective Cypher went to the YSCO substation in Zillah to
23
     compile a photo line-up for each of the four suspects in the murders and the related
24

25 carjacking and kidnappings. At the substation, Agent Ribail and Detective Cypher

26 used a Spillman Technologies software program to generate the lineups. Generation of

27

28 Response to Motion to Suppress
     Identification                               7
     Case 1:19-cr-02032-SMJ       ECF No. 204      filed 09/21/20   PageID.1560 Page 8 of 28




     the lineups took approximately two hours. Separate line-ups were prepared for each
 1

 2 suspect. The photograph of each suspect was the most recent state law enforcement

 3
     photo on hand. None of the photos had been previously shown to any of the
 4
     witnesses. None of the photos contained indications of criminal misconduct. As
 5

 6 relevant here, lineup 5032 consisted of six photographs. The Defendant photograph

 7
     was number 6 of 6. The photograph depicted the Defendant’s face. In regards to
 8
     clothing, the photograph depicted an orange collar on the Defendant’s shirt.
 9

10          As relevant here, Agent Ribail and Detective Cypher traveled to J.V.’s
11
     residence. Agent Ribail administered the photo line-up to J.V.1 The line-up was
12

13
     conducted in the drive way of the residence. Agent Ribail started the lineup session

14 by reading the line-up instructions to J.V. and allowed him (J.V.) to read the

15
     instructions. Exhibit A (Instructions signed by J.V.). There was no information in the
16

17 surrounding area that could have influenced the identification. Agent Ribail used the

18 photos attached as Exhibit B for the line-up that included Donovan Cloud. The photos

19
     were shown to J.V. one at a time. Agent Ribail conducted the line-up by placing the
20

21 six photographs face down in a stack on the hood of a truck. Agent Ribail used a

22 “blinded” administration technique: he flipped the photographs over one at a time and

23
     handed it to J.V., careful not to look at the photo himself.
24

25

26
     1
      All of the family members were interviewed and line-ups were shown separately. The instant
     motion focuses on J.V. as this is the identification challenged by the Defendant.
27

28 Response to Motion to Suppress
     Identification                                    8
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1561 Page 9 of 28




           When Agent Ribail conducted the line-up viewing with J.V. When J.V. got to
 1

 2 photograph #6 (photograph depicting Donovan Cloud), Agent Ribail observed that

 3
     J.V. “was visibly shaken and his eyes teared up.” J.V. advised that the person depicted
 4
     in photograph #6 “looks like the man that held the pistol to his son’s head.”
 5

 6 According to Agent Ribail’s report, J.V. stated the facial hair, height, and hair style

 7
     were similar.” Agent Ribail asked J.V. about his reaction. J.V. explained that “he had
 8
     became overwhelmed with emotions when he saw the photograph.” J.V. identified
 9

10 the photo of Donovan Cloud as the individual who had held a pistol to his son’s head.

11
     J.V. signed the bottom of the photograph.
12

13
           Agent Ribail and Detective Cypher later returned to J.V.’s residence to look in

14 the field for evidence in furtherance of their investigation. After they had concluded

15
     their search of the area, they were leaving the residence when J.V. flagged them down.
16

17 J.V. informed Agent Ribail that he had seen online photos of each of the men who had

18 kidnapped his son. J.V. stated that one of the photos showed the same person that he

19
     had previously identified as the person (Donovan Cloud) who had held a gun to his
20

21 son’s head. The other picture was a photo of the man who had held the shotgun. J.V.

22 stated that he was “100 percent sure” that those were the two guys. J.V. asked Agent

23
     Ribail why Agent Ribail had not used the Facebook pictures in his line-up, because
24

25

26

27

28 Response to Motion to Suppress
     Identification                                9
     Case 1:19-cr-02032-SMJ       ECF No. 204      filed 09/21/20    PageID.1562 Page 10 of 28




     the Facebook photos were better representations.2 Agent Ribail later asked J.V. to
 1

 2 send him the photos that he had seen on Facebook that he recognized to be those of

 3
     the kidnappers. In response, J.V. texted Agent Ribail a photo of Donovan Cloud, and a
 4
     link to the Yakama Nation public safety warning of James Cloud. Exhibit D (J.V. text
 5

 6 message).

 7
            Analysis
 8
            In order to successfully move this Court to conduct a review of the reliability of
 9

10 an eyewitness identification before allowing a jury to decide reliability for themselves,

11
     the Defendant must first show the existence of police misconduct that was (1)
12

13
     unnecessary and (2) unduly suggestive. Without that showing, the inquiry ends before

14 any trial court review of reliability, and the jury is allowed to hear both the eyewitness

15
     identification and any admissible evidence Defendant wishes to present to attack
16

17 reliability.

18          Here, the Defendant falls short. The Defendant alleged that Agent Ribail did not
19
     follow proper FBI procedure. In fact, Agent Ribail followed FBI guidance governing
20

21 the assembly and administration of photo line-ups issued on the very same day he

22

23   It was clear to Agent Ribail that J.V. had viewed the Facebook photos after viewing the photo line-
     2

   ups. This was bolstered by the fact that J.V. questioned Agent Ribail as to why he didn’t use the
24 Facebook pictures as they were better representations. Nonetheless, Agent Ribail conducted an
   interview with J.V. See Exhibit C. At that time, J.V. confirmed that he viewed the Facebook
25
   photos after he viewed the line-up. The Defendant’s repeated suggestions that J.V. viewed the
26 Facebook photographs prior to viewing the line-up is without merit. See ECF No. 194, Pg. 10, Lines
   2-3.
27

28 Response to Motion to Suppress
     Identification                                    10
     Case 1:19-cr-02032-SMJ    ECF No. 204     filed 09/21/20   PageID.1563 Page 11 of 28




     conducted the line-ups in this case. Any immaterial documentation errors of the line-
 1

 2 ups did not create suggestive circumstances, and Defendant has failed to articulate

 3
     how immaterial documentation errors would have had any influence on the
 4
     eyewitness’ identification of the Defendant.
 5

 6         Even if the Defendant had successfully shown police misconduct that was both
 7
     unnecessary and suggestive, J.V.’s identification is submitted to the jury, not barred
 8
     outright, because a totality of the circumstances, analyzed under Biggers, does not
 9

10 indicate a “very substantial likelihood of irreparable misidentification” that cannot be

11
     mitigated by the Defendant’s right to cross examine J.V., call rebuttal witnesses and
12

13
     advocate for appropriate jury instructions.

14 A.      The Manson test does not apply because there was no police misconduct that
15
           created unnecessarily suggestive circumstances.

16         Because there is no evidence that any law enforcement official acted
17
     improperly, J.V.’s identification cannot be hidden from the jury, and whether or not
18

19 his identification is reliable is a solely question for them to decide.

20         The Constitution protects a defendant against a conviction based on evidence of
21
     questionable reliability, not by prohibiting introduction of the evidence, but by
22

23 affording the defendant means to persuade the jury that the evidence is unreliable

24 Perry v. New Hampshire, 565 U.S. 228, 237 (2012). Potential unreliability of

25
     evidence does not render its introduction at trial fundamentally unfair. See Ventris,
26

27

28 Response to Motion to Suppress
     Identification                                 11
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1564 Page 12 of 28




     556 U.S. 586 at 594 (rejecting a broad exclusionary test for uncorroborated jailhouse
 1

 2 snitch statements). Even assuming that eyewitness testimony is fallible, fallibility does

 3
     not, without the taint of police misconduct, justify a trial court screening the evidence
 4
     for reliability before allowing a jury to make that determination. Perry, 565 U.S. at
 5

 6 245. Before J.V.’s identification of the Defendant can be concealed from the jury, the

 7
     Defendant must show that police acted improperly in obtaining the identification by
 8
     creating circumstances that were both unnecessary and suggestive. Id. at 228 (citing
 9

10 Manson v. Brathwaite, 432 U.S. 98, (1977)).

11
           This prerequisite – an affirmative showing of police misconduct – makes sense,
12

13
     and protects a cornerstone of our judicial system: the fundamental role of the jury to

14 weigh evidence. Without this prerequisite, the door would open to judicial review of

15
     every eyewitness identification prior to its introduction to the jury. Perry, 565 U.S. at
16

17 243. That type of review would impermissibly trespass on the province of the jury to

18 weigh the reliability of evidence. It would also render null the protections already

19
     afforded defendants in cautioning juries against placing undue weight on eyewitness
20

21 testimony the defendant believes unreliable. These protections include the Sixth

22 Amendment right to confront the eyewitness, see Maryland v. Craig, 497 U.S. 836,

23
     845 (1990) (“The central concern of the Confrontation Clause is to ensure the
24

25 reliability of the evidence against a criminal defendant.”); the right to an attorney who

26 can expertly test the eyewitness’ testimony through cross examination, and argue

27

28 Response to Motion to Suppress
     Identification                                12
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1565 Page 13 of 28




     unreliability to the jury, Perry, 565 U.S. at 246; and the protections already built into
 1

 2 the courts’ instructions to the jury to consider whether the identification was the

 3
     product of the eyewitness’s own recollection or was the result of subsequent influence
 4
     or suggestiveness. MODEL CRIM. JURY INSTR. 9th Cir. 4.11 (2020). A critical aim of
 5

 6 the prerequisite of police misconduct is not to rob the jury of their right to weigh

 7
     evidence, but instead to deter law enforcement from using improper line-ups, show-
 8
     ups and photo arrays. Perry, 565 U.S. at 241 (citing Manson). Because here, no police
 9

10 conduct has been shown by the Defendant, the Court’s inquiry is complete under

11
     Manson and Perry.
12

13
                      a. Agent Ribail followed FBI procedure when he administered the
                         June 9, 2019 line-up.
14

15
           On June 9, 2019, the same day Agent Ribail administered the photo line-up to

16 J.V., the FBI promulgated their Procedures for Eyewitness Identification of Suspects

17
     Policy Guide. Exhibit E (FBI Policy). That document and the policies therein
18

19 incorporate and rely upon the Department of Justice Memorandum, EYEWITNESS

20 IDENTIFICATION: PROCEDURES FOR CONDUCTING PHOTO ARRAYS (Jan. 6, 2017). Id. at

21
     19.
22

23         In incorporating the guidance of then Attorney General Sally Yates, and

24 updating their own internal policies consistent with the memorandum, the FBI

25
     promulgated eight rules for agents to follow when assembling photo line-ups:
26

27

28 Response to Motion to Suppress
     Identification                                13
     Case 1:19-cr-02032-SMJ     ECF No. 204      filed 09/21/20   PageID.1566 Page 14 of 28




           1. Prepare a separate photographic lineup for each suspect.
 1
           2. Select a photograph of the suspect that resembles the witness’s description
 2             of the perpetrator or the perpetrator’s appearance at the time of the incident.
 3         3. Avoid using photographs that are outdated or are substantially dissimilar
 4             from the witness’s description of the perpetrator.
 5         4. Include at least five filler photographs that generally fit the witness’s
               description of the perpetrator.
 6
           5. Consider creating a consistent appearance between the suspect and fillers by
 7             artificially adding or concealing any unique or unusual features (e.g., scars
               or tattoos).
 8
           6. Select photographs that are of similar size, background, format, and color.
 9
           7. Not reuse photographs previously shown to the same witness.
10
           8. Attempt to use photographs that do not indicate criminal misconduct (e.g.,
11             booking photographs). If a booking photo is the only available photograph
12             of the suspect, the number board or other indicia of prior arrest should be
               covered or masked and similar masking must be used for all filler
13             photographs.
14

15
           Exhibit E at 14.

16         Agent Ribail did not violate any of the guidelines when he assembled the photo
17
     line-ups in this case.
18

19         The FBI also promulgated 16 rules for administering sequential photo line-ups:

20         1. Conduct the procedure separately for each witness.
21         2. Provide instructions to the witness as described in subsection 4.7.2.,
              “Instructing the Witness.”
22
           3. Conduct the photographic lineup in a location that does not expose the
23
              witness to information or evidence that could influence the witness’s
24            identification.
25         4. Ensure that neither the suspect nor any photographs of the suspect are visible
              where the witness will be present.
26

27

28 Response to Motion to Suppress
     Identification                                  14
     Case 1:19-cr-02032-SMJ    ECF No. 204    filed 09/21/20   PageID.1567 Page 15 of 28




           5. Consider using “blind” or “blinded” administration techniques. In a blind
 1
              administration technique, the administrator is not involved in the
 2            investigation and does not know what the suspect looks like. In a blinded
              administration technique, the photographs are shielded from the
 3
              administrator’s view so he or she cannot see the placement of the suspect’s
 4            photograph, even if he or she knows what the suspect looks like. The use of
              blind or blinded administration of photo arrays is strongly encouraged
 5
              whenever practicable.
 6
           6. Not allow the witness to observe or overhear other witnesses during the
 7            procedure.
 8         7. Allow the witness as much time as needed to view the photographs.
 9         8. Avoid providing the witness any feedback regarding an identification.
           9. Ask the witness how confident he or she is regarding any identification
10
              made.
11
           10.Consider the value of audio or video recording the procedure. (See DIOG
12            subsection 18.5.6.4.17.2, “Recorded Noncustodial Interviews,” for approval
              and documentation requirements for recordings containing audio content.)
13
           11.Have the witness initial and date the chosen photograph, if the witness
14            makes an identification.
15         12.Request that the witness not discuss the identification procedure or its results
16            with other witnesses involved in the case or have contact with the media.

17
           13.Not advise the witness how many photographs he or she will be asked to
              view.
18
           14.Present each photo to the witness separately, and remove each from view
19            before presenting the next photograph.
20         15.Show all photographs at the same pace, even if the witness identifies a
              photograph.
21
           16.Allow the witness to view any of the photographs again upon request.
22

23         Exhibit E at 15.
24

25

26

27

28 Response to Motion to Suppress
     Identification                               15
     Case 1:19-cr-02032-SMJ      ECF No. 204   filed 09/21/20   PageID.1568 Page 16 of 28




           Agent Ribail followed each of the above rules regarding the administration of
 1

 2 photo line-ups. But because the Defendant has inferred otherwise, a few of them are

 3
     worth discussing here.
 4

 5                            i. FBI policy and Contact with the Media.
 6
           The main argument presented by the Defendant is that Agent Ribail engaged in
 7
     improper misconduct in that he (1) failed to advise J.V. to avoid media accounts and
 8

 9 (2) failed to advise J.V. not to launch his own investigation. ECF No. 194, Pgs 10-11.

10
           First, the FBI policy requires that Agents “request that the witness not discuss
11
     the identification procedure or its results with other witnesses involved in the case or
12

13 have contact with the media.” See Exhibit E at 16. A footnote to this FBI policy

14
     provision further clarifies, “unless directed by the court, a witness must never be
15
     ordered not to talk to potential witnesses, the media, or any other persons.” Exhibit E
16

17 at 16, FN 6 (emphasis added).

18
           The FBI policy does not request that Agents ask witnesses ignore or block out
19
     public safety messages from law enforcement or their government. Here, J.V. did not
20

21 contact the media. For that matter, the record contains no evidence that he viewed or

22
     had contact with any media output. J.V. viewed a Yakama Nation Facebook page and
23

24
     a public safety announcement issued by the Yakama Nation, warning their community

25 that an armed and dangerous suspect in a quintuple homicide was loose in their

26
     community.
27

28 Response to Motion to Suppress
     Identification                                16
     Case 1:19-cr-02032-SMJ        ECF No. 204      filed 09/21/20   PageID.1569 Page 17 of 28




            Here, the Defendant argues that Agent Ribail’s failure to caution J.V. to avoid
 1

 2 media accounts is “improper police conduct.” However, the FBI policy clearly states

 3
     the exact opposite. Exhibit D at 16, FN 6. Therefore, the Defendant’s argument is
 4
     without merit.
 5

 6          Second, the Defendant devotes a great deal of weight to his unsubstantiated
 7
     theory that J.V. “launched his own investigation” or was “engaging in his own
 8
     independent investigation.” Here, the evidence before the court is that J.V. viewed a
 9

10 Yakama Nation Facebook page after he and his family were attacked, and after he

11
     viewed a photo line-up. 3 The act of viewing a public Facebook page does not seem
12

13
     similar to the launching of an investigation. The Defendant cites no authority that a

14 FBI agent can lawfully compel a citizen not to view the media.

15
            Finally, even if FBI policy did require that Agent Ribail warn J.V. to avoid
16

17 public safety warnings, J.V.’s viewing of the public safety warning here would still

18 not result in the showing of police misconduct required under Perry. See Schroeder v.

19
     Premo, 714 F. App'x 666, 669 (9th Cir. 2017) (finding no police misconduct, and thus
20

21 allowing in-court identification without judicial reliability assessment, where the

22 eyewitness had read a newspaper article that included a photograph of the suspect and

23

24
     3
     Agent Ribail interviewed J.V. regarding the Facebook photos. At that time, J.V. confirmed that he
25
   viewed the Facebook photographs after he viewed the photo line-up. Again, J.V. identified the
26 Defendant as the man who held a pistol to his son’s head during the line-up. Agent Ribail’s report is
   attached and marked as Exhibit C.
27

28 Response to Motion to Suppress
     Identification                                     17
     Case 1:19-cr-02032-SMJ    ECF No. 204    filed 09/21/20   PageID.1570 Page 18 of 28




     saw a brief news clip about the suspect’s case prior to identifying him in the photo
 1

 2 lineup.).

 3
                           ii. Agent Ribail generally followed FBI policy regarding the
 4                             documentation of line-ups, and documentation deficiencies
                               do not create unnecessarily suggestive circumstances.
 5

 6         In addition to guidance regarding the creation and administration of photo line-
 7
     ups, the FBI publishes to its Agent guidance regarding the documentation of line-ups.
 8
     Exhibit E at 17. Here, Agent Ribail complied with almost every aspect of the FBI
 9

10 guidance. The Defendant focuses on the few areas where Agent Ribail presumably

11
     fell short. However, none of these alleged errors created suggestive circumstances.
12

13
           First, the Defendant highlights that Agent Ribail failed to document the time of

14 the administration of the photo array. The policy reads that the agent should

15
     document “the approximate date, time, and location of the photographic lineup.”
16

17 Here, Agent Ribail documented the date and location. The time was not documented.

18 Second, the Defendant highlights that Agent Ribail did not document whether any

19
     photograph was showed to the witness more than once. This was not documented.
20

21 Third, the Defendant highlights that Agent Ribail did not document the approximate

22 amount of time J.V. required to make his identification. Here, this alleged error is

23
     debatable. Agent Ribail did not document the seconds/minutes required before J.V.
24

25 made his identification. Rather, Agent Ribail documented that J.V. “was visibly

26 shaken and his eyes teared up when he reviewed #6.” This would appear to

27

28 Response to Motion to Suppress
     Identification                               18
     Case 1:19-cr-02032-SMJ    ECF No. 204   filed 09/21/20   PageID.1571 Page 19 of 28




     document that J.V. had an immediate reaction to viewing the Defendant’s photograph.
 1

 2 Fourth, the Defendant highlights that Agent Ribail did not ask J.V. to clarify or

 3
     expand on an ambivalent identification and did not obtain the witness stated degree of
 4
     confidence. Against, this is debatable. The policy guidance does not include that the
 5

 6 agent should equate the confidence level to a number or some other metric equivalent.

 7
     Here, Agent Ribail documented that J.V. viewed photograph #6, was visible shaken
 8
     and his eyes teared up, made a statement and concluded with “J.V. identified
 9

10 photograph #6 as the individual that held a gun to his son’s head and signed the

11
     bottom of the paragraph.” Lastly, the Defendant highlights that Agent Ribail did not
12

13
     document whether the photo array was administered sequentially or simultaneously.

14 This was not documented but the array was administered sequentially.

15
           Even if all of the alleged errors were founded, the Defendant does not show
16

17 how such created an unnecessarily suggestive circumstance.

18         Despite dealing with an extremely hectic situation, Agent Ribail followed FBI
19
     protocol when he administered the line-ups on June 9, 2019. There was no misconduct
20

21 on his part. Defendant has not pointed to any action on the part of Agent Ribail or any

22 other law enforcement official that created unnecessarily suggestive circumstances.

23
            “A primary aim of excluding identification evidence obtained under
24

25 unnecessarily suggestive circumstances is to deter law enforcement use of improper

26 procedures in the first place.” Perry 565 U.S. 228 at 241 (emphasis added). The

27

28 Response to Motion to Suppress
     Identification                              19
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1572 Page 20 of 28




     rational for the Manson test is clear: we want to deter law enforcement from engaging
 1

 2 in conduct that creates unnecessarily suggestive circumstances influencing an

 3
     eyewitness. Id.
 4
               B. Even if the Manson test did apply, the identification procedure was not
 5
                  unnecessarily suggestive.
 6
           Even if there had been misconduct, the Defendant must next show that the act
 7

 8 of misconduct was both unnecessary and suggestive. “[D]ue process concerns arise

 9
     only when law enforcement officers use[d] an identification procedure that is both
10

11
     suggestive and unnecessary.” Id. at 238–239. A rule requiring automatic exclusion

12 upon a showing of misconduct would “g[o] too far,” for it would “kee[p] evidence

13
     from the jury that is reliable and relevant,” and “may result, on occasion, in the guilty
14

15
     going free.” Manson, 432 U.S. at 112. Only those acts of misconduct that create

16 circumstances that are both unnecessary and suggestive satisfy the “police

17
     misconduct” element of Perry and Manson.
18

19         Whether an action was “unnecessary” and “suggestive” are separate inquiries.

20 See Stovall v. Denno, 388 U.S. 293, 302 (1967), overruled on other grounds by

21
     United States v. Johnson, 457 U.S. 537 (1982). In Stovall (a case upon which Manson
22

23 is built), police had conducted a show-up by bringing the suspect handcuffed into the

24 victim’s hospital room and asking if he “was the man.” The victim later made an in

25
     court identification. The Supreme Court recognized that the show up was of the type
26

27

28 Response to Motion to Suppress
     Identification                                20
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1573 Page 21 of 28




     that had been widely condemned, but upheld the conviction nonetheless because the
 1

 2 show up was necessary (it was thought the victim might die).

 3
     C.    J.V.’s identification of the Defendant is reliable viewed in the totality of the
 4         circumstances.
 5
           Finally, even if the Defendant could successfully show that there was some sort
 6
     of police misconduct that was both unnecessary and unduly suggestive, this Court
 7

 8 should still not take the extraordinary step of concealing J.V.’s identification of the

 9
     Defendant from the jury, because the circumstances do not indicate a “very substantial
10

11
     likelihood of irreparable misidentification,” and thus the identification evidence

12 should be admitted at trial and the reliability of the identification is “for the jury to

13
     weigh.” Manson, 432 U.S. at 114, 116. A “suggestive and unnecessary identification
14

15
     procedure does not violate due process so long as the identification possesses

16 sufficient aspects of reliability,” for reliability is the “linchpin in determining the

17
     admissibility of identification testimony.” Id. at 106. The factors to be considered in
18

19 evaluating the likelihood of misidentification are: (i) the opportunity of the witness to

20 view the criminal at the time of the crime; (ii) the witness’ degree of attention; (iii) the

21
     accuracy of the witness’ prior description of the criminal; (iv) the level of certainty
22

23 demonstrated by the witness at the confrontation and (v) the length of time between

24 the crime and the confrontation. Neil v. Biggers, 409 U.S. 188, 199-200 (1972). The

25

26

27

28 Response to Motion to Suppress
     Identification                                21
     Case 1:19-cr-02032-SMJ       ECF No. 204   filed 09/21/20   PageID.1574 Page 22 of 28




     Biggers factors, applied to J.V.’s identification of the Defendant, weigh heavily in
 1

 2 favor of allowing the jury to consider J.V.’s testimony for themselves.

 3
                      a. J.V. had ample opportunity to view the Defendant at the time of
 4                       the crime.
 5
            J.V. had ample opportunity to view the Defendant. The crime occurred during
 6
     a bright and sunny day. The Defendant was not wearing a mask. The Defendant did
 7

 8 not attempt to conceal his identify. The confrontation lasted for several minutes. J.V.

 9
     had more than enough opportunity to view the Defendant’s face to allow him to make
10

11
     a reliable identification.

12                    b. J.V.’s degree of attention was high during his interaction with the
13
                         Defendant.

14          J.V. was no mere bystander. He observed the Defendant holding a gun to his
15
     son’s head. J.V. attempted to negotiate with the Defendants. He pleaded with them.
16

17 There is no doubt that J.V. was paying attention to what the Defendant and his brother

18 were doing.

19
                      c. J.V.’s prior description of the Defendant was not inaccurate.
20

21          The Defendant’s does not point to any specific description provided by J.V. that

22 was later deemed to be inaccurate.

23
                      d. J.V.’s identification of the Defendant occurred within 24 hours
24                       after the Defendant carjacked him and tried to abduct his son.
25

26

27

28 Response to Motion to Suppress
     Identification                                 22
     Case 1:19-cr-02032-SMJ      ECF No. 204    filed 09/21/20   PageID.1575 Page 23 of 28




           The kidnapping and carjacking took place on June 8, 2019 between 4:00 and
 1

 2 5:00 p.m. J.V. positively identified the Defendant the following day. Each of the

 3
     Biggers factors weighs in favor of admissibility.
 4
           Here, after a review of the Biggers factors, the Court cannot come to the
 5

 6 conclusion that circumstances indicate a “very substantial likelihood of irreparable

 7
     misidentification,” Manson, 432 U.S. at 116. Thus the identification evidence should
 8
     be admitted at trial and the reliability of the identification is “for the jury to weigh.”
 9

10 Id.

11
     D.    Courts applying the Manson / Perry test permit eyewitness testimony under
12         these circumstances.
13
           In Perry, the Supreme Court held that a defendant must show improper police
14

15
     conduct. Perry, 565 U.S. at 241. Even before Perry, the court had linked the due

16 process check of exclusion “not to suspicion of eyewitness testimony generally, but

17
     only to improper police arrangement of the circumstances surrounding an
18

19 identification.” Id. at 242 (citing Coleman v. Alabama, 399 U.S. 1 (1970). See also

20 Colorado v. Connelly, 479 U.S. 157, 163 (1986) (Where the “crucial element of police

21
     overreaching” is missing, the admissibility of an allegedly unreliable confession is “a
22

23 matter to be governed by the evidentiary laws of the forum . . . and not by the Due

24 Process Clause.”); Schroeder v. Premo, 714 F. App'x 666, 669 (9th Cir. 2017)

25
     (“Under Perry, however, only police-created impermissibly suggestive circumstances
26

27

28 Response to Motion to Suppress
     Identification                                 23
     Case 1:19-cr-02032-SMJ     ECF No. 204     filed 09/21/20   PageID.1576 Page 24 of 28




     implicate due process concerns and thus require a reliability assessment by the trial
 1

 2 court.”).

 3
           In Schroeder, cited above, the Ninth Circuit found no police misconduct where
 4
     the eyewitness had read a newspaper article that included a photograph of the suspect
 5

 6 and saw a brief news clip about the suspect’s case prior to identifying him in a photo

 7
     lineup. 714 F. App'x at 669. Thus, the Ninth Circuit held that the trial court did not err
 8
     by admitting the identification without judicial review of reliability.
 9

10         In Boyer v. Chappell, the Ninth Circuit found that, because there was no police
11
     misconduct, a trial court did not err by admitting in-court identification, despite the
12

13
     witness having mis-identified the defendant in two live line-ups and one photo line-

14 up. 793 F.3d 1092, 1100 (9th Cir. 2015). There, in two prior live line-ups, the witness

15
     picked out men other than the defendant. In a subsequent photo line-up, she also
16

17 picked out someone different than the defendant. Although there were obvious

18 deficiencies, the Ninth Circuit held that because the unreliability did not stem from

19
     “unnecessarily suggestive circumstances arranged by law enforcement . . . the state
20

21 court did not unreasonably apply clearly established Supreme Court precedent [Perry]

22 when it determined that federal law did not require a live evidentiary hearing to assess

23
     the reliability of [witness’] testimony.” Id.
24

25         In Benjamin v. Gibson, an 11 year old girl failed to identify the defendant as the

26 perpetrator and instead picked out another man in a photo line-up. She reiterated that

27

28 Response to Motion to Suppress
     Identification                                  24
     Case 1:19-cr-02032-SMJ     ECF No. 204     filed 09/21/20   PageID.1577 Page 25 of 28




     mis-identification at a preliminary hearing (at which the defendant was presumably
 1

 2 present), again failing to identify the defendant. Then, after a lunch break, she took the

 3
     stand, recanted her testimony, and identified the defendant. She was allowed to
 4
     identify the defendant at a later trial. Despite the obvious reliability issues, the Ninth
 5

 6 Circuit held that counsel was not ineffective by not moving to suppress her testimony,

 7
     because the motion would have likely been unsuccessful since there was no police
 8
     misconduct. 640 F. App'x 656, 658 (9th Cir. 2016) (unpublished).
 9

10         It’s clear from the above line of cases, in order for this Court to even consider
11
     concealing J.V.’s identification of the Defendant from the jury by engaging in a
12

13
     review of his reliability, it must first identify circumstances that were:

14             1. Caused by police misconduct;
15
               2. Unnecessary; and
16

17             3. Unduly suggestive.

18         The Defendant has not identified any such circumstances. Therefore, the
19
     Court’s inquiry ends here and the question of reliability is one for the jury.
20

21 E.      This Court should not take the extraordinary step of casting aside Manson and
           Perry and exclude the evidence under Rule 403.
22

23         Perry is clear: without police misconduct creating unnecessary and suggestive

24 circumstances, eyewitness identification of a defendant cannot be excluded. To

25
     exclude an eyewitness identification without a showing of police misconduct is to
26

27

28 Response to Motion to Suppress
     Identification                                 25
     Case 1:19-cr-02032-SMJ     ECF No. 204    filed 09/21/20   PageID.1578 Page 26 of 28




     ignore the Supreme Court’s holding in Perry. This Court cannot simply toss aside on-
 1

 2 point Supreme Court precedent governing the admissibility of evidence simply on the

 3
     basis that Rule 403 is also applicable. Rule 403 is always applicable. But where the
 4
     Supreme Court has established a detailed test for the admissibility of evidence, as it
 5

 6 has with eyewitness identifications like the one here, Supreme Court precedent

 7
     controls. Otherwise, every Supreme Court ruling governing the admissibility of
 8
     evidence would be swallowed by Rule 403.
 9

10          There is nothing to differentiate J.V.s identification of the Defendant from the
11
     eyewitness identification at issue in Perry or in the numerous Ninth Circuit decisions
12

13
     cited above. In each case, the testimony is or will be that the Defendant was the person

14 who committed the crime. J.V.’s identification cannot be treated differently than the

15
     witness in Perry. In both, there was no police misconduct. Just as the Supreme Court
16

17 held that the inquiry in Perry could go no further, so must this Court.

18   III.   Conclusion
19
            The Defendant is asking this Court to take the extraordinary step of stripping
20

21 the jury of their primary function: the weighing of evidence. The law is clear that the

22 Court can do so only after identifying police misconduct that is both unnecessary and

23
     unduly suggestive. The Defendant has proffered no such actions on the part of law
24

25 enforcement. Furthermore, the totality of the circumstance surrounding J.V.’s

26

27

28 Response to Motion to Suppress
     Identification                                26
     Case 1:19-cr-02032-SMJ      ECF No. 204     filed 09/21/20   PageID.1579 Page 27 of 28




     identification of the Defendant indicate that the identification was reliable, and
 1

 2 certainly not do not indicate a risk of irreparable misidentification.

 3
            For those reasons, the Defendant’s motion should be denied, and the jury
 4
     allowed to fulfill its proper role.
 5

 6

 7

 8
     DATED: September 21, 2020                 William D. Hyslop
 9
                                               United States Attorney
10
                                               s/ Thomas J. Hanlon____
11                                             Thomas J. Hanlon
12                                             Assistant United States Attorney
13                                             s/ Richard Burson____
14                                             Richard Burson
                                               Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26

27

28 Response to Motion to Suppress
     Identification                                  27
     Case 1:19-cr-02032-SMJ    ECF No. 204     filed 09/21/20   PageID.1580 Page 28 of 28




 1         I hereby certify that on September 21, 2020, I electronically filed the foregoing
 2 with the Clerk of the Court using the CM/ECF System which will send notification of

 3 such filing to the following: Richard A. Smith and Mark A. Larranaga.

 4

 5                                           s/ Thomas J. Hanlon____
                                             Thomas J. Hanlon
 6                                           Assistant United States Attorney
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 Response to Motion to Suppress
     Identification                                28
